DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present application is made in response to the amendments filed by applicant on 06/15/2022; 07/29/2022 and 08/30/2022.
A) In the amendment of 06/15/2022, applicant has made changes to the abstract, the drawings, the specification and the claims. However, the amendments to the abstract and the specification fails to comply with the requirement of rule 37 CFR 1.121, thus the amendment filed by applicant on 06/15/2022 was not entered, and a notice of Non-Compliant amendment mailed to applicant on 06/29/2022.
B) In response to the mentioned Notice, applicant has filed an amendment on 07/29/2022 in which applicant has made changes to the abstract, the drawings, the specification and the claims.
B1) Regarding to the abstract and the specification, applicant has amended the abstract and the specification and also submitted a substitute abstract and a substitute specification with its marked up copy showing the changes to the abstract and the specification, and a statement that the substitute abstract and the substitute specification each does not contain any new matter.
B2) Regarding to the drawings, applicant has submitted a set of three replacement sheets contained corrected figures 1a, 1b and 2a;
B3) Regarding to the claims, applicant has amended claims 1, 15-16, 20, 22 and 24-27. There is not any claim being added into or canceled from the application. The pending claims are still claims 1-30.
C) It is noted that applicant has filed a supplemental amendment on 08/30/2022 which supplemental amendment contains/has an identical changes to the abstract, the drawings, the specification and the claims as those provided in the amendment filed by applicant on 07/29/2022. The supplemental amendment contains/has the same arguments as those provided in the amendment of 07/29/2022.
After carefully review of the amendments filed by applicant on 07/29/2022 and 08/30/2022, the following conclusions are made (Note that the amendment filed by applicant on 06/15/2022 was NOT entered as indicated in the element 2(A) above):
A) The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 08/30/2022 and applicant’s arguments provided in the mentioned amendment, pages 13-16, have been entered, see Note below;
B) The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 07/29/2022 and applicant’s arguments provided in the mentioned amendment, pages 13-16, were not entered.
C) Applicant should take into account the above conclusions in response to the present office action.
Note:
In the supplemental amendment of 08/30/2022, the following changes were requested by applicant.
First, regarding to the abstract and the specification, applicant has amended the abstract and the specification and also submitted a substitute abstract and a substitute specification with its marked up copy showing the changes to the abstract and the specification, and a statement that the substitute abstract and the substitute specification each does not contain any new matter.
Second, regarding to the drawings, applicant has submitted a set of three replacement sheets contained corrected figures 1a, 1b and 2a;
Third, regarding to the claims, applicant has amended claims 1, 15-16, 20, 22 and 24-27. There is not any claim being added into or canceled from the application. The pending claims are still claims 1-30 in which claims 1 and 15-27 are examined in the present office action, and claims 2-14 and 28-30 have been withdrawn from further consideration as being directed to non-elected Invention(s). Applicant should note that the non-elected claims 2-14 and 28-30 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
4.	The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 08/30/2022, and applicant's arguments provided in the mentioned amendment, pages 13-16, have been fully considered and yielded the following conclusions:
A) Regarding to the objections to the abstract and the drawings as set forth in the office action of 03/15/2022, the amendments to the abstract and the drawings as provided in the amendment of 08/30/2022 and applicant’s arguments provided in the mentioned amendment, page 13, have been fully considered and are sufficient to overcome the objections to the abstract and the drawings.
B) Regarding to the objections to the claims 15-27 as set forth in the office action of 03/15/2022, the amendments to the claims as provided in the amendment of 08/30/2022 and applicant’s arguments provided in the mentioned amendment, page 13, have been fully considered and are sufficient to overcome the objections to the mentioned claims.
C) Regarding to the Claims Interpretation as set forth in the office action of 03/15/2022, it is noted that applicant has not amended the claims or provided any arguments to overcome the Claims Interpretation, thus the Claims Interpretation set forth in the mentioned office action are repeated in the present office action.
D) Regarding to the rejection of claims 1 and 15-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 03/15/2022, the amendments to the claims as provided in the amendment of 08/30/2022 and applicant’s arguments provided in the mentioned amendment, page 13, have been fully considered and sufficient to overcome the rejections to the claims.
However, the amendments to the claims raise new rejections to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the present office action.
E) Regarding to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Schweitzer et al (US Patent No. 5,867,313) in view of Smith et al (US Publication No. 2008/0007826) and Bowen et al (US Patent No. 6,150.650); the rejection of claims 1, 15-16, 23 and 25 under 35 U.S.C. 103 as being unpatentable Smith et al (US Publication No. 2008/0007826) in view of Schweitzer et al (US Patent No. 5,867,313) and Bowen et al (US Patent No. 6,150.650); and the rejection of claims 17-18 and 22 under 35 U.S.C. 103 as being unpatentable over Smith et al (US Publication No. 2008/0007826) in view of Schweitzer et al (US Patent No. 5,867,313) and Bowen et al (US Patent No. 6,150,650) as applied to claim 15 above, and further in view of Wannagot et al (US Patent No. 5,703,354) as set forth in the office action of 03/15/2022, the amendments to the claims as provided in the amendment of 08/30/2022 and applicant’s arguments provided in the mentioned amendment, pages 14-16, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
5.         The three replacement sheets contained figures 1a, 1b and 2a were received by the Office on 08/30/2022. As a result of the changes to the drawings, the application now contains a total of fourteen sheets of figures 1a-1f, 2a-2c, 3a-3f and 4a-4d which includes eleven sheets of figures 1c-1f, 2b-2c, 3a-3f and 4a-4d as filed on 7/3/2019, and three replacement sheets contained figures 1a, 1b and 2a as filed on 08/30/2022.  The mentioned fourteen sheets of figures 1a-1f, 2a-2c, 3a-3f and 4a-4d are now approved by the examiner.
Specification
6.	The substitute specification filed on 08/30/2022 has been entered.
7.       The lengthy specification which was amended by the amendment of 08/30/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “one mounting feature” as recited in claim 1 on lines 3-4, and in claim 15 on line 4;
b) “one focus mechanism” as recited in claim 1 on each of lines 9 and 11, and in claim 15, lines 9-10 and lines 12-13;
c) “an image intensifier tube module” as recited in claim 1 on line 12, and in claim 15 on line 14; 
d) “a monocular mounting system” as recited in claim 15 on line 24;
e) “a mount attachment” as recited in claim 17 on line 2; and
f) “the mounting features” as recited in claim 22 on line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.       Claims 1 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “an image intensifier tube module … from other components of the monocular device” (lines 11-15). What does applicant imply by “other components of the monocular device” on line 15?
b) Claim 15 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the same reason as set forth in elements a) above; and
b2) the feature thereof “each monocular … the night vision device”(lines 28-33) is indefinite. In particular, it is unclear how each monocular device having a mounting feature attached to a correspond monocular bridge of a cross beam via a connection of the mounting feature to can provide the features thereof “the two monocular devices … the night vision device” as claimed on lines 30-33 of the claim. What kind of structure between each monocular device and a correspond monocular bridge so that the monocular devices can obtain the results as claimed?
c) The remaining claims are dependent upon the rejected base clam and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
13.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.       Claim 1, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al (US Patent No. 5,867,313, of record) in view of Smith et al (US Publication No. 2008/0007826, of record) Bowen et al (US Patent No. 6,150.650, of record) and Adams et al (US Patent No. 8,507,839).
Schweitzer et al discloses a night vision monocular.
Regarding to the present claim 1, the night vision monocular as disclosed in columns 2-4 and 7 and shown in figs. 1-2 and 4 comprises the following features:
a) a monocular housing (12) made from a molded plastic material and having a mounting feature (152) extending along an outer surface of the monocular housing wherein an optical axis of the monocular housing is aligned in parallel with a mechanical axis of the mounting feature. It is noted when the mounting feature (152) is attached to the holes (150) defined in the housing (12) then the axis defined by the rail (155) of the mounting feature (152) which axis extends along the length of the rail is substantially parallel to the optical axis of the housing (12), see column 7 and figs. 1 and 4 ; 
b) an eyepiece optical assembly (80) having an eyepiece focus ring (86) directly connected to the monocular housing (12) by at least one focus mechanism which is in form of threaded region (82) engaged the interior of the housing neck region (24) of the housing (12) so a rotation of the focusing ring (86) slides the eyepiece assembly with respect to the housing (12); 
c) an objective optical assembly (72) having an objective focus ring (74) directly connected to the monocular housing by at least one focus mechanism which is in form of threaded region (76) engaged the interior of the tubular extension (46) of the face (4) constituted the housing (12) so a rotation of the focusing ring (74) slides the objective lens assembly with respect to the housing (12); 
d) an image intensifier tube module (90) having a tube power supply  (106, 112) wherein an optical axis of the tube module is aligned in parallel with the mechanical axis of the mounting feature. It is noted that the optical axis of the tube module (90) is parallel to the optical axis of the housing (12) thus the optical axis of the tube module is parallel to the mechanical axis of the mounting feature (152), see also element a) above; and
e) the housing (14) supporting the eyepiece optical assembly with its focusing ring, the objective optical assembly with its focus ring, and the image intensifier tube module in a collimation manner via a fixed optical alignment.
There are three things missing from the monocular provided by Schweitzer et al as follow:
First, while Schweitzer et al disclose that the housing (12) is made by molded plastic material, Schweitzer et al does not disclose that the housing is made by conductive material; 
Second, Schweitzer et al does not disclose that there is an insulative material for shielding the tube module from other components of the monocular; and
Third, the image intensifier tube module is potted directly to the monocular housing.
Regarding to the first feature missing from the night vision monocular provided by Schweitzer et al, it is noted that the housing for supporting optical elements in a night vision monocular wherein the housing is made by a molded plastic or metal or composite material is known to one skilled in the art as can be seen in the night vision monocular provided by Smith et al. In particular, Smith et al discloses a night vision monocular having a housing (12) for supporting an objective lens assembly (32), an image intensifier module (34) and an eyepiece lens assembly (40), see paragraphs [0021]-0024] and figs. 1-2, 4-5, for example, and teaches that the housing (12) is made by molded plastic or metal of composite material, see Smith et al in paragraph [0021]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the night vision monocular provided by Schweitzer et al by using a housing made by metal instead of a molded plastic as suggested by Smith et al to meet a particular application.
The combined product as provided by Schweitzer et al and Smith et al does not disclose that the tube module has an insulative material for shielding the tube module from other components of the monocular which is missing from the night vision monocular provided by Schweitzer et al; however, the use of an electric-insulating material for providing electrical insulation and mechanical support is known to one skilled in the art as can be seen in the night vision monocular provided by Bowen et al, see columns 7-8 and fig. 10 for a night vision monocular and column 4, lines 60-64 for the electrical insulation for an image intensifier device. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Schweitzer et al and Smith et al by using an electrical insulation material for the tube module as suggested by Bowen et al for the purpose of electrically insulation the tube module from other components of the monocular to prevent any electrical interference in the combined product during use.
Regarding to the feature regarding to the image intensifier tube module is directly potted to the monocular housing, such an arrangement is also disclosed in the art as can be seen in the optical device having an objective optical system, an eyepiece optical system and an image intensifier tube module provided by Adams et al.  In particular, Adams et al discloses an optical device having a housing (10) for supporting an objective optical system (16), an eyepiece optical system (21) and an image intensifier tube module (12) wherein the image intensifier tube module (12) is directly potted onto the housing of the optical device (10) via the optical bench (14), see columns 2-3 and 6 and figs. 1D-1E. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Schweitzer et al, Smith et al and Bower et al by using an image intensifier tube module being directly potted to the housing of the combined product as suggested by Adams et al to increase the resistance to shock and vibration.
16.       Claims 1, 15-16, and 23-25, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable Smith et al (US Publication No. 2008/0007826, of record) in view of Bowen et al (US Patent No. 6,150,650, of record) and Adams et al (US Patent No. 8,507,839).
Smith et al discloses a binocular (200) which comprises a central bridge (213) for connecting two night vision monoculars (10).
A) Regarding to the present claim 15, the binocular (200) as described in paragraphs [0034]-[0039] and shown in figs. 9-11 comprises the following features:
a) two monocular devices (10); and
b) a monocular mounting system (210) having cross beam (212) interconnecting the two monoculars using a cross beam wherein the cross beam being a mount bridge having a first monocular bridge (211a) at a first end for attaching to a monocular (10) and a second monocular bridge (211b) at a second end for attaching to another monocular (10). The two monoculars (10) attached to the cross beam (213) such that the two monoculars (10) extend at a first fixed angle to each other, i.e., the angle defined between the optical axes of the two monoculars, and at a second fixed angle to an observer's eyes, i.e., the angle defined between the optical axis of each monocular and a user’s eye for viewing an object via the monocular, and the monoculars are optically aligned to a fixed point in front of the binocular, i.e., the point defined by the object/screen to be viewed by a user.
Regarding to the structure of each monoculars as recited in present claims 1 and 15, as provided in paragraphs [0021]-[0028] and shown in figs. 1-5, each monocular comprises the following features:
a1)  a monocular housing (12) having a tube body (14) made from a conductive material, see paragraph [0021], wherein the tube body (14) has a mounting feature (50) having a platform (52) extending along an outer surface of the monocular housing wherein an optical axis of the monocular housing is aligned in parallel with a mechanical axis of the mounting feature, see paragraphs [0027]- [0028] and figs. 1-3 in which the platform (52) defines a mechanical axis for connecting to other components such as a power assembly wherein the mechanical axis defined by the platform (52) is substantially parallel to the optical axis of the housing (12);
a2) an eyepiece optical assembly (18, 40) having an eyepiece lens system (40) and an eyepiece focus ring (18) connected to the tube body (14) by at least one focus mechanism which is in form of threaded region (19) engaged the exterior threads (15) of the tube body (14) so a rotation of the focusing ring (18) slides the eyepiece assembly with respect to the housing (12), see paragraphs [0021] and [0023];
a3) an objective optical assembly (16, 32) having an objective lens system (32) and a focus ring (16) wherein the focus ring (16) is axially adjustable relative to the tube body (14) to vary the position of the objective lens system (32) with respect to a tube module (30) for purpose of focusing, see paragraphs [0021]-[0022] and [0024]; and 
a4) a tube module (30, 34) having a tube power supply (60, 62, 70) wherein an optical axis of the tube module is aligned in parallel with the mechanical axis of the mounting feature. It is noted that the optical axis of the tube module (90) is parallel to the optical axis of the housing (12) thus the optical axis of the tube module is parallel to the mechanical axis of the mounting feature (152), see also element a1) above.
There are two features missing from the binocular provided by Smith et al as follow:
First, Smith et al does not disclose that there is an insulative material for shielding the tube module from other components of the monocular; and
Second, the image intensifier tube module is potted directly to the monocular housing.
Regarding to the first feature missing from the binocular provided by Smith et al, it is noted that the use of an electric-insulating material for providing electrical insulation and mechanical support is known to one skilled in the art as can be seen in the night vision monocular provided by Bowen et al, see columns 7-8 and fig. 10 for a night vision monocular and column 4, lines 60-64 for the electrical insulation for an image intensifier device. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the binocular provided by Smith et al by using an electrical insulation material for the tube module of each monocular constituted the binocular as suggested by Bowen et al for the purpose of electrically insulation the tube module from other components of the monocular to prevent any electrical interference in the combined product during use.
Regarding to the second feature missing from the binocular device provided by Smith et al, it is noted that an arrangement of an image intensifier tube module being directly potted to the monocular housing is disclosed in the art as can be seen in the optical device having an objective optical system, an eyepiece optical system and an image intensifier tube module provided by Adams et al.  In particular, Adams et al discloses an optical device having a housing (10) for supporting an objective optical system (16), an eyepiece optical system (21) and an image intensifier tube module (12) wherein the image intensifier tube module (12) is directly potted onto the housing of the optical device (10) via the optical bench (14), see columns 2-3 and 6 and figs. 1D-1E. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Smith et al and Bower et al by using an image intensifier tube module being directly potted to the housing of the combined product as suggested by Adams et al to increase the resistance to shock and vibration.
B) Regarding to the present claim 16, the arrangement/fixation of the objective lens assembly (16, 32), the tube module (30, 34) and the eyepiece lens assembly (18, 40) inside the tube body (14) of the housing (12) make a collimation of the mentioned components, and the arrangement/fixation of the two monoculars to the cross beam (212) of the mounting system (210) via the connecting portions (211a, 211b) aligning the two monoculars.
C) Regarding to the present claim 23, it is noted that the night vision device of claim 15, wherein the cross beam (212) is conductively connected to each monocular (10), see Smith et al in paragraph [0034].
D) Regarding to the present claim 24, the cross beam (212) has a hollow configuration in which the circuit board (220), switches (216, 230), … are located.
E) Regarding to the present claim 25, the power supply (60, 62, 70) provides power to the tube module (34) wherein the supply comprises pins (62) extending between the central bridge (213) of the cross beam (212) and the monocular (10).
17.       Claims 17-18 and 22, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Publication No. 2008/0007826) in view of Bowen et al (US Patent No. 6,150,650) and Adams et al as applied to claim 15 above, and further in view of Wannagot et al (US Patent No. 5,703,354, of record).
It is noted that while Smith et al discloses that the binocular comprises a platform (240) for connecting the binocular to  a helmet, see Smith et al, paragraph [0039], Smith et al does not disclose that a mount slide rotatably connected to a helmet via a mount attachment.
However, the use of an attachment for attaching a binocular to a helmet wherein the attachment comprises a rotatable mount slide for supporting a dovetail plate is known to one skilled in the art as can be seen in the attachment for connecting a binocular to a helmet provided by Wannagot et al, see columns 6-7 and figs. 1-2 and 8. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Smith et al, Schweitzer et al and Bower et al by using a mounting attachment as suggested by Wannagot et al for the purpose of rotatably mounting a binocular to a helmet to effectively attach and move the binocular between use and not in use.
Regarding to the present claim 22, it is noted that a housing supporting all optical elements, electrical elements and mechanical elements acts as a complete electrical shield for all mentioned elements wherein there is at least electrical connection from a power source to optical elements and electrical elements being used to provide power to the elements need power for working.
Allowable Subject Matter
18.	Claims 19-21 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The night vision device as recited in present claim 19 is allowable with respect to the prior art, in particular, the US Publication Nos. 2008/0007826 and 2013/0083391 and US Patent No. 6,150,650;  8,507,839; and 5,703,354 by the limitations regarding to the dovetail with electrical features as recited in the features thereof “the dovetail plate … mount slide” recited in the claim on lines 1-4. Such a structure of a dovetail plate in a binocular device having features recited in its base claims 15 and 17-18 is not disclosed in the prior art.
B) The night vision device as recited in present claim 21 is allowable with respect to the prior art, in particular, the US Publication Nos. 2008/0007826 and 2013/0083391 and US Patent No. 6,150,650;  8,507,839; and 5,703,354 by the limitations regarding to the use of at least one bridge clamp connecting the mount bridge to the dovetail plate recited in the claim on lines 1-2. Such a structure of a dovetail plate in a binocular device having features recited in its base claims 15 and 17-18 is not disclosed in the prior art.
C) The night vision device as recited in present claim 26 is allowable with respect to the prior art, in particular, the US Publication Nos. 2008/0007826 and 2013/0083391 and US Patent No. 6,150,650;  8,507,839; and 5,703,354 by the limitations regarding to the use of fore pin end bushings and aft pin end bushings as recited in the features thereof “two fore pin … devices” recited in the claim on lines 1-6  Such a structure of a dovetail plate in a binocular device having features recited in its base claims 15 and 25 is not disclosed in the prior art.
D) The night vision device as recited in present claim 27 is allowable with respect to the prior art, in particular, the US Publication Nos. 2008/0007826 and 2013/0083391 and US Patent No. 6,150,650;  8,507,839; and 5,703,354 by the limitations regarding to the use of fore pin end bushings and aft pin end bushings as recited in the features thereof “at least one fore pin … devices” recited in the claim on lines 1-6  Such a structure of a dovetail plate in a binocular device having features recited in its base claims 15 and 25 is not disclosed in the prior art.
Conclusion
20.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
21.	The US Patent Nos. 3,737,667 and 5,305,142 are cited as of interest in that each discloses an optical device having an image intensifier tube module being potted onto a housing of the optical device.
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872